Title: David Bailie Warden to Thomas Jefferson, 1 November 1812
From: Warden, David Bailie
To: Jefferson, Thomas


          Dear Sir, Paris, 1 november, 1812 
          I regret that I have not had the honor of receiving a line from you since my return to Paris, during which interval I have written to you at four different times—my first, of the 10th December, 1811, was accompanied with a MS. from Senator Tracy, who is anxious to know whether you received it—It was forwarded, with Mr. Barlows’ dispatches, under cover to the President of the United States—the Senator is much pleased with the Commentary on Montesquieu—I lent my copy to Mr. marbois, who also speaks of it in the highest terms; and I heard him observe, that you must be the author— I lent mine to Dupont De Nemours who is translating it into french — I forwarded to you, by the same channel of conveyance, a copy of Peuchets Statistique; and one of the atlas of Le Sage, for Mrs Randolph —also a packet from Madame De Tessy, under cover to the President— By the Hornet, I forwarded Toulongeons’ Work, some brochures, and a Box of garden-seeds, from the Garden of Plants—By Dr. Barraud, the voyage of Rochon, from himself.
           Mr. Barlow is gone to the head-quarters of the Emperor, at his request, and for the purpose of negotiation—The quantum of property is the great difficulty, which I hope will be overcome. Objections are made not only to all vessels, with forged papers, under the English flag, or English convoy, but to those condemned, by the council of Prizes, as the property of the enemy.— I inclose a copy of my Circular, which shews the extent of my privileges as Prize-agent—Since the declaration of War, I have occupied my leisure hours, in writing a narrative of the origin, progress, and influence of Consulates for the protection of Commerce, which may be of some use to the Government—I have sought in vain for your observations on the Consular Convention between France, and the United States.
          The inglorious surrender of Gen. Hull is, here, attributed to treachery—Perhaps, it will be of use in stimulating citizens to exertions, which, otherwise, they would have been unwilling to make. I have, this day, received a letter, from Boston, from a gentleman, whom you know, who informs me, that all the federalists unite in their opposition to the reelection of the President, which fortunately they cannot prevent—virginian Influence is their political watch-word—I pray you, dear Sir, to present my respects to Mr. & Mrs. Randolph, and to accept those of your ever obliged Servant
          
            D B.
            Warden
        